                                          Case 4:19-cv-01453-HSG Document 69 Filed 06/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE FRANCO,                                       Case No. 19-cv-01453-HSG
                                   8                    Plaintiff,                          FINAL JUDGMENT
                                   9             v.

                                  10     E-3 SYSTEMS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s Motion for Final Approval of Class Action Settlement and for Motion For

                                  14   Approval of Attorneys’ Fees and Costs came for hearing on May 27, 2021 before the Court. The

                                  15   Court having previously granted preliminary approval of the Settlement on January 29, 2021, the

                                  16   Parties having fully briefed the issues regarding final approval and awards of attorneys’ fees,

                                  17   reimbursement of litigation expenses, and service enhancement payment, the cause having been

                                  18   heard, and the Court having granted final approval of the Stipulation of Class Action Settlement

                                  19   and Release and having granted the motion for Approval of Attorneys’ Fees and Costs.

                                  20          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                                  21          The Court having entered an order granting Final Approval of this Settlement hereby

                                  22   enters Final Judgment in favor of Plaintiff Jose Franco and the Class Members in the amount of

                                  23   One Hundred Twenty-Five Dollars ($125,000.00).

                                  24          All Class Members are bound by this Final Judgment and by the previously approved

                                  25   Settlement, including but not limited to the releases contained therein.

                                  26          Judgment is entered approving the terms of the Settlement and according to the terms of

                                  27   this Court’s prior orders. This Order shall constitute Final Judgment for purposes of Federal Rule

                                  28   of Civil Procedure Rule 58. This action is dismissed on the merits and with prejudice. Each party
                                          Case 4:19-cv-01453-HSG Document 69 Filed 06/11/21 Page 2 of 2




                                   1   will bear its own costs except as provided otherwise in the Settlement. The Clerk is directed to

                                   2   enter judgment and close the case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 6/11/2021

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
